Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-68 were canceled.  
Claims 69-92 are pending.
Claims 74-76 and 90-92 were withdrawn from further consideration (see below).
Claims 69-73 and 77-89 are under consideration. 

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 29 October 2021 is acknowledged.
Claims 90-92 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 October 2021.
Applicant’s election of (i) a targeting moiety that binds to an antigen other than the MPL protein, CD45 as the antigen other than the MPL protein, SEQ ID NO: 72 and SEQ ID NO: 76 for VH and VL of the targeting moiety that binds to CD45; (ii) SEQ ID NO: 1 and SEQ ID NO: 2 for VH and VL of the first MPL protein-targeting moiety; and (iii) a cytokine antagonist for claim 78, a TGF-β antagonist for claim 79, and SEQ ID NO: 112 for claim 80 in the reply filed on 29 October 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the 
Claims 74-76 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 October 2021.


Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in page 37, line 18 and 22; and in page 38, line 12.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 69 encompasses a multispecific molecule comprising a first MPL protein-targeting moiety and a second MPL protein-targeting moiety. In this case, this species is not a multispecific molecule since both the first and second antigen binding moieties bind to same antigen.  Therefore, it is unclear whether Applicant intends to recite “a multispecific molecule” or “a multivalent molecule”.  All other claims depend from claim 69 or require the claim limitation of claim 69, and therefore they contain claim limitation “multispecific molecule”.  Thus all the dependent claims also are rejected for the same reason.
Claim 73 does not recite conjunction “and” or “or” between subparts (2) and (3).  Therefore it is not clear whether claim 73 requires all of subparts (1)-(3) or any one of subparts (1)-(3).
Claim 81 recites “a single domain variant thereof” in line 6.  It is not clear what claim limitation “thereof” refers to.
Claim 84 recites “(“knob-in-a hole”)” in line 5 which is exemplary claim language and it is unclear the content in a parenthesis is limiting or merely exemplary.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 69-73 and 77-89 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al., Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al. cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrates that residues in the VH framework region are required to stabilize a VH domain to form a functional antigen binding pocket and only some VH domains can function alone to bind to antigens.  Furthermore, due to their in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the 
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identified the human heavy chain CDR1 and CDR2 sequences that can function with the mouse VH-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular VH-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen 7 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence, demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Structural modeling further showed minimal structural conservation is observed in the CDRs of the human VH (which contains the same CDR3 sequence as the parent mouse antibody) with the parent mouse antibody (page 839, right column).   Beiboer et al. highlighted that maintaining the VH-CDR3 sequence in a guide phage display is sufficient to screen for a human antibody with similar binding properties as the parent antibody (page 841, left column).   The findings from Beiboer et al. highlighted that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence.  These findings showed that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence, and cannot even predict the minimal structural feature of the antibody that will be obtained with a partial disclosed antibody CDR sequence that will have specific binding properties.  
Claim Analysis
The instant claims are directed to a genus of a multispecific molecule comprising a first myeloproliferative leukemia (MPL) protein-targeting moiety that binds to a MPL protein, and one or more antigen-binding domains, wherein the one or more antigen-binding domains comprise a second MPL protein-targeting moiety or a targeting moiety that binds to an antigen other than the MPL protein.
The instant specification disclosed exemplary anti-MPL antibodies (Table 1, page 44) as a first MPL protein-targeting moiety.  The instant specification further disclosed exemplary anti-CD45 antibodies (Table 3, page 51), exemplary anti-CD148 antibodies (Table 4, page 55), and exemplary anti-LAR antibodies (Table 5, page 57) as a targeting moiety that binds to an antigen other than the MPL protein. However, a few species antibodies disclosed by instant specification cannot be considered as a representative number of species falling within the scope of genus comprising all the possible “MPL protein-targeting moiety” and all the possible “targeting moiety that binds to an antigen other than the MPL protein” as broadly claimed in instant claims. 
Furthermore, while instant specification disclosed several species antibodies for the components of the multispecific molecule, the instant specification did not disclose any working example showing how to make and use the multispecific molecule comprising a first MPL protein-targeting moiety and one or more antigen-binding domains.  Therefore, instant specification does not provide adequate written description for the multispecific molecule claimed in instant claim 69.
A skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences and different combinations of CDR without defining specific sequences for all six CDRs for heavy and light chain variable regions required for the specific binding to antigens).  The variation encompassed by the present claims is large and the specification does not establish that the species described are representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the claimed structures provide a common structure sufficient to provide the claimed function(s).  
While subpart (1)(a) of Claim 73 define only three CDR sequences of VH or VL, it does not define all six CDR sequences for both VH and VL because of conjunction “or” between subparts (1)(a)(i) and (1)(a)(ii).  Therefore, all six CDR sequences for anti-CD45 antibodies are not defined by claim 73.  Furthermore, subpart (1)(b)(iv) and (1)(b)(v) of claim 73 recite “95 % sequence identity” and therefore claim 73(1)(b) does not define all six CDR sequences because 5% amino acid sequence variation can occur within CDR sequences and because of the conjunction “or” between subpart (1)(b)(iv) and (1)(b)(v).

In addition, claim 73 or claim 77 try to define CDR sequences for each component (anti-CD45 antibody or MPL protein-targeting moiety) of the multispecific molecule, but not all CDR sequences for all the components of multispecific molecule.
Although instant specification disclosed a few exemplary TGF-β antagonists (Table 6, page 58), instant specification does not disclose any working example showing how to make and use a multispecific molecule comprising TGF-β antagonist.  Therefore, instant specification does not provide adequate written description for the multispecific molecule comprising TGF-β antagonist claimed by instant claims 78-80.
Claim 80 recites “functional fragment or variant thereof” in line 2 which may have any undefined structure.  Furthermore, claim 80 recites “an amino acid sequence with 75% identity to any of the amino acid sequences selected from SEQ ID NOs:112, 113, 114, 115, and 116”.  Any of the amino acid sequences selected from SEQ ID NOs:112, 113, 114, 115, and 116 cannot represent an amino acid sequence with 75% identity to it because of 25% sequence variation in it.  In addition, this 25% sequence variation can also occur in the minimally required core sequence of TGFβ receptor required for binding to its ligand TGFβ and in this case, TGFβ receptor will not be able to bind to its ligand.     
sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added).  In this case, a skilled artisan cannot visualize the genus of multispecific molecule by the mere recitation of “first/second MPL protein-targeting moiety” and “a targeting moiety that binds to an antigen other than the MPL protein” as the instant claim broadly claimed.
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.

                

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


69-72, 81, 85-86, and 89 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2016/0324982 (hereinafter US982; PTO-892).
Regarding claim 69-72, US982 teaches that the bispecific agents or antibodies disclosed herein binds to one or more markers selected from the group consisting of CD13, CD33, CD34, CD44, CD45, …, MPL, …, and IL- 18R (paragraph 138).  Therefore, US982 teaches bispecific antibody binding both CD45 and MPL. 
Regarding claim 81, US982 teaches that the agent is selected from the group consisting of a scfv, a Fab, a discfv, a biscFv, a tri-scfv, a tandem scfv, an aptamer, an antibody and a ligand (paragraph 056).
Regarding claim 85-86, US982 teaches that bispecific antibodies can be intact antibodies or antibody fragment (paragraph 135). Intact antibodies or full-length antibodies comprise kappa or lambda light chain constant region as claimed in claim 85 and four polypeptide chains recited by subpart (i) of claim 86.
Regarding claim 89, US982 teaches that the compositions of the present invention may be prepared with pharmaceutically acceptable carriers and excipients (paragraph 181).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 69-73, 81, 85-86, and 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0324982 (hereinafter US982; PTO-892) and US patent No. 10618957 (hereinafter US957; PTO-892). 
Regarding claims 69-72, 81, 85-86, and 89, teachings of US982 were discussed above in 102 section.
However, US982 does not teach the specific sequences for CDRs of VH or VL of anti-CD45 antibody.
Regarding subpart (1) of claim 73, US957 teaches SEQ ID NO: 176 which is same sequence as SEQ ID NO: 72 of instant application (Result 1 of 72.rai).  US957 teaches SEQ ID NO: 175 which is same sequence as SEQ ID NO: 76 of instant application (Result 1 of 76.rai).

Result 1 of 72.rai

    PNG
    media_image1.png
    602
    647
    media_image1.png
    Greyscale


Result 1 of 76.rai

    PNG
    media_image2.png
    547
    642
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of US982 and US957 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would use specific sequences for VH and VL of anti-CD45 antibody taught by US957 for anti-CD45 antibody portion of the multispecific molecule of US982 because the specific anti-CD45 antibody was already known in the art.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claim(s) 69-72, 77, 81, 85-86, and 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0324982 (hereinafter US982; PTO-892) and US patent No. 7993642 (hereinafter US642; PTO-892). 
Regarding claims 69-72, 77, 81, 85-86, and 89, teachings of US982 were discussed above in 102 section.
However, US982 does not teach the specific sequences for CDRs of VH or VL of anti-MPL antibody.
	Regarding claim 77, US642 teaches SEQ ID NO: 124 which is same sequence as SEQ ID NO: 1 of instant application (Result 1 of 1.rai).  US642 teaches SEQ ID NO: 125 which is same sequence as SEQ ID NO: 2 of instant application (Result 1 of 2.rai).

Result 1 of 1.rai

    PNG
    media_image3.png
    636
    532
    media_image3.png
    Greyscale


Result 1 of 2.rai

    PNG
    media_image4.png
    593
    521
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of US982 and US642 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would use specific sequences for VH and VL of anti-MPL antibody taught by US642 for anti-MPL antibody portion of the multispecific molecule of US982 because the specific anti-
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claim(s) 69-72, 81-84, 85-88, and 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0324982 (hereinafter US982; PTO-892) and WO2017/100372 (hereinafter WO372; PTO-892).
Regarding claims 69-72, 81, 85-86, and 89, teachings of US982 were discussed above in 102 section.
However, US982 does not teach knob-in-hole mutation.
Regarding claims 82-84 and 86-88, WO372 teaches dual scFv antibody format which is claimed in instant claim 82 and 86 (figure 1B).  WO372 teaches that one mechanism is generally referred to in the art as "knobs and holes", referring to amino acid engineering that creates steric influences to favor heterodimeric formation and disfavor homodimeric formation can also optionally be used (paragraph 152). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of US982 and WO372 to arrive 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claim(s) 69-72, 78-81, 85-86, and 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0324982 (hereinafter US982; PTO-892) and US patent No.8993524 (hereinafter US524; PTO-892).
Regarding claims 69-72, 81, 85-86, and 89, teachings of US982 were discussed above in 102 section.
However, US982 does not teach fusion protein comprising bispecific antibody and immunomodulatory moiety.
Regarding claims 78-80, US524 teaches SEQ ID NO: 87 which is 100% identical to SEQ ID NO: 112 of instant application (Result 16 of 112.rai).  US524 teaches TGF-β 

Result 16 of 112.rai

    PNG
    media_image5.png
    298
    575
    media_image5.png
    Greyscale



	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643       

/Brad Duffy/Primary Examiner, Art Unit 1643